DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 2-6 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Inventions II [Claim 19] and III [Claim 20] and Group A [Claims 2-3], Group B [Claims 4-6] and Group D [Claims 16-18], there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 25, 2022. 	In the Remarks received with the Applicant’s response to the Requirement for Restriction, the Applicant argues, “the three inventions are patentably indistinct species” (page 1, line 14). 	The examiner respectfully disagrees. Each Invention has a distinct feature that distinguishes it from the other Inventions. 	More specifically, the Applicant argues on page 1, lines 23-24, “the pill cutter of claim 1 can be used to practice the process of claim 19, and the pill cutter of claim 17 can be used to practice the process of claim 20.” 	The examiner respectfully disagrees because, as stated in the Requirement for Restriction, the cutting apparatus of Invention I, i.e. claim 1, can be used to cut other objects, such as candy, food, wooden dowels, slender metal rods or rope. Thus, while the cutting apparatus of claim 1 is capable of cutting pills, it is capable of performing a materially different process than those set forth in claims 19 and 20. Moreover, claim 1 itself does not require the pill deblister column set forth in claim 17 and required by claim 20. Thus, the cutting apparatus of claim 1 is distinct from the process set forth in claim 20. 	On page 1, line 26 - page 2, line 2, the Applicant argues the special technical feature of claim 1 includes those features set forth in Inventions II and III. The examiner respectfully disagrees and notes the Requirement for Restriction was based on US Restriction Practice, not Lack of Unity. Therefore, the requirement for the Inventions to lack unity is not specifically required. Rather, as set forth above, Invention I is distinct from both of Inventions II and III.
	On page 2, lines 5-16, the Applicant argues the features associated with the inventions of Groups A-D “will not increase the searching burden for the examiner. Group C is further linked with Group A to specifically define a structure to [realize] the cooperation and working process defined in Group A.”	The examiner respectfully disagrees. Claim 8 does not specifically require “a first cooperation state” (Claim 2, line 3) or “a second cooperation state” (Claim 2, line 4). Conversely, Claim 2 does not require “a first pivoting portion,” “a second pivoting portion,” “a second driving portion,” or a “second contacting portion.” Thus, the Groups (e.g., Groups A and D) are patentably distinct and the restriction requirement is proper.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration corresponding to the recitation of “in the pill-cutting state, the blade … reaches the bottom case” (Claim 1, lines 9-10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are 7-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claim 1, lines 9-10 recite, “and in the pill-cutting state, the blade passes through the slit and reaches the bottom case.” The pressing plate (2) of depicted in FIG. 11 of the Applicant’s disclosure in it’s fully closed position with respect to the bottom case (1). This configuration corresponds to the “pill-cutting state” in which the pill has been cut or otherwise split by the blade (4). However, the blade (4) does not appear to have “reache[d] the bottom case.” It is unclear what can or cannot be included within the scope of “the blade … reaches the bottom case.” 	Claim 8 line 4 recites, “the first end of the pressing plate is provided with a second driving portion.” The recitation of the word “second” in “a second driving portion” suggests there is “a first driving portion” [emphasis added], but as currently written, Claim 8 does not require said “first driving portion.” It is unclear what can or cannot be included within the scope of “a second driving portion.” In other words, it is unclear what weight should be given to the word “second” with respect to the aforementioned limitation in the scope of the claim. 	Claim 8 line 6 recites, “the first end of the shield plate is provided with a second contacting portion.” The recitation of the word “second” in “a second contacting portion” suggests there is “a first contacting portion” [emphasis added], but as currently written, Claim 8 does not require said “first contacting portion.” It is unclear what can or cannot be included within the scope of “a second contacting portion.” In other words, it is unclear what weight should be given to the word “second” with respect to the aforementioned limitation in the scope of the claim.	Claim 8, line 7 recites, “during a second rotation stage of the pressing plate relative to the bottom case…” As currently written, a corresponding first rotation stage is not defined in the claims. It is unclear what can or cannot be included within the scope of the word “second” in the recitation of “a second rotation stage.”	Claim 9, lines 1-2 recite, “a second gap is formed between the second driving portion and the second contacting portion.” The recitations of “second driving portion” and “second contacting portion” are indefinite for the reasons set forth above with respect to Claim 8. Additionally, the recitation of the word “second” in “a second gap” is unclear because it suggests there is a “first gap,” but as currently written, a first gap is not presently defined in the claims. Thus, it is unclear what can or cannot be included within the scope of “a second gap.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood, Claims 1, 7, 8 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eric (US Patent 6,557,945). 	Regarding Claim 1, Eric discloses a pill cutter (tablet cutter 2) used for cutting pills, comprising:
	a bottom case (base 10 of tablet supporting assembly 4);	a pressing plate (body portion 42 of blade holder 36), rotatably connected to the bottom case (“blade holder 36 [is] pivotally supported by a pair of blade holder supports 38a and 38b through a common rob 40,” col. 3, lines 4-6, i.e. via pivotable connection with shield plate; the pair of blade holder supports 38a and 38b extending from the shield plate) and provided with a blade (46); and
	a shield plate (base 24 of tablet cutting assembly 6), rotatably connected to the bottom case (col. 4, lines 12-23) and provided with a slit (50);
	wherein, the shield plate (24) is located between the pressing plate (36) and the bottom case (10), when the pressing plate rotates relative to the bottom case, the pressing plate cooperates with the shield plate, so that the blade at least has a protected state (fig. 5) and a pill-cutting state (figs. 2 and 3), in the protected state, the blade is positioned between the shield plate and the pressing plate (i.e., above the lower edge 26 of base 24; col. 3, lines 36-41) after the pressing plate and the shield plate are separated from each other (col. 4, lines 49-52), and in the pill-cutting state, the blade (46) passes through the slit (50) and reaches the bottom case (col. 4, lines 9-11).	Regarding Claim 7, Eric discloses a first space (fig. 5; the space in which the blade is located in the “non-cutting position”) is formed between the pressing plate (36) and the shield plate (24), and a second space (the space occupied by the blade in figs. 2 and 3) is formed between the shield plate (24) and the bottom case (10); in the protected state, the blade is integrally accommodated in the first space (col. 3, lines 50-53); in the pill-cutting state, at least a part of the blade enters the second space from the first space (fig. 3) through the slit (col. 4, lines 4-11). 
	Regarding Claim 8, Eric discloses a first pivoting portion (38a, 38b) and a second pivoting portion (the pivotable connection described in col. 4, lines 12-23) are provided on a first end of the bottom case (generally the rear half of the bottom case, wherein  the first pivoting portion 38a, 38b are “provide on [the] first end of the bottom base via connection through the shield plate 24);	a first end of the pressing plate (42) is rotatably connected to the first pivoting portion through a first rotating shaft (40), the first end of the pressing plate is provided with a second driving portion (the lower surface of rearwardly extending arm 44);
	a first end of the shield plate (24) is rotatably connected to the second pivoting portion through a second rotating shaft (“[t]he pivotal connection (not shown) can be by any convenient pivotal connecting assembly such as providing a rod at the rear of the tablet cutting assembly 6 and a corresponding channel in the tablet supporting member 4 so that the rod can rotate within the channel,” page 4, lines 18-21 [emphasis added], the first end of the shield plate is provided a second contacting portion (the upper surface of cam 48);
	during a second rotation stage (fig. 6) of the pressing plate relative to the bottom case, the second driving portion abuts the second contacting portion to drive the shield plate to rotate around the second rotating shaft (page 4, lines 34-46).	Regarding Claim 15, Eric discloses wherein, the slit (50) extends from a second end (the distal end with respect to the pivotal connection between the tablet supporting assembly 4 and the tablet cutting assembly 6) of the shield plate of the shield plate towards a first end (the end with said pivotal connection) of the shield plate (fig. 4).
As best understood, Claims 1, 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raghuprasad (US Publication 2019/0060173). 	Regarding Claim 1, Raghuprasad discloses a pill cutter (10) used for cutting pills (a plurality of elongated pill 2), comprising:
a bottom case (60);	a pressing plate (20A, 40), rotatably connected to the bottom case (via pivot pin 62) and provided with a blade (70); and
a shield plate (20B), rotatably connected to the bottom case (shield plate 20B is rotatably connected to bottom case 60 via pressing plate 20A, 40) and provided with a slit (elongated blade slots 73);
wherein, the shield plate is located between the pressing plate and the bottom case, when the pressing plate rotates relative to the bottom case (FIG-20A), the pressing plate cooperates with the shield plate, so that the blade at least has a protected state (Id.) and a pill-cutting state (see FIG-20B and FIG-20C), in the protected state, the blade (70) is positioned between the shield plate (20B) and the pressing plate after the pressing plate and the shield plate are separated from each other (via spring elements 52), and in the pill-cutting state, the blade passes through the slit (paragraph 0049, lines 20-22) and reaches the bottom case (the blade is received within slotted channels 63 of the bottom housing 60).	Regarding Claim 7, Raghuprasad discloses a first space (see fig. 17; see also paragraph 0049, lines 16-19) is formed between the pressing plate (20A) and the shield plate (20B), and a second space (the space occupied by the cut pill portions depicted in FIG-20C) is formed between the shield plate (20B) and the bottom case (60); in the protected state, the blade is integrally accommodated in the first space (the blades are attached to the bottom side of pressing plate portion 20A, paragraph 0049, lines 6-8, which forms an upper boundary of the “first space”); in the pill-cutting state, at least a part of the blade enters the second space from the first space through the slit (paragraph 0049, lines 19-22 and 25-32).
Regarding Claim 15, Raghuprasad discloses wherein, the slit (73) extends from a second end of the shield plate (annotated FIG-12) of the shield plate towards a first end of the shield plate (Id.).
                
    PNG
    media_image1.png
    596
    539
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 9-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.	● Gaffney et al (US Patent 3,517,871) discloses a tablet cutter with protective pads (31, 32) mounted on the pressing plate (22) that protect the blade (21) when the pressing plate (22) is separated from the bottom case (12). 	● Czarnek et al (US Publication 2003/0005800) discloses an automatic pill cutting machine (figs. 4 and 5) with a collection tray (73).	● Aby-Eva et al (US Publication 2009/0019705) discloses an egg slicing device with features similar to the present invention. 	● Lee (US Publication 2018/0333333) discloses a tablet cutting device (fig. 1) with a bottom case (1), pressing plate (2) and a shield plate (4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ALLEN DAVIES whose telephone number is (571)270-1511. The examiner can normally be reached Monday-Friday; 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL A DAVIES/Patent Examiner, Art Unit 3724                                                                                                                                                                                                        December 1, 2022


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        12/02/2022